—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his plea of guilty was not knowing and voluntary. Because defendant did not move to withdraw his plea or to vacate the judgment of conviction, his contention that the plea allocution was insufficient has not been preserved for our review (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 665-668). The postal-locution statement of defendant in the presentence report regarding his actions does not alter that result (see, People v Smith, 227 AD2d 655, 655-656, lv denied 88 NY2d 994; see also, People v Suba, 130 AD2d 526, 527). Defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Attempted Murder, 2nd Degree.) Present — Lawton, J. P., Hayes, Pigott, Jr., Boehm and Fallon, JJ.